Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, "A method for wireless communication by a first wireless station in a first basic service set (BSS) associated with a first wireless access point, the method comprising: receiving a first packet from the first wireless access point that includes scheduling information for a transmission opportunity obtained by a second wireless access point associated with a second BSS, the scheduling information indicating a plurality of portions of the transmission opportunity, the scheduling information including a plurality of access point identifiers associated with a plurality of wireless access points, the scheduling information further indicating which one or more portions of the transmission opportunity are allocated to each respective wireless access point of the plurality of wireless access points for communicating with its respective BSS; determining that the scheduling information includes a first access point identifier associated with the first wireless access point; receiving a trigger frame from the first wireless access point in a portion of the transmission opportunity allocated to the first wireless access point; and transmitting data to the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point in response to receiving the trigger frame based on the determination that the scheduling information includes the first access point identifier".
The primary reason for the allowance of the Claim 11 is the inclusion of the limitation, "operate in a first basic service set (BSS) associated with a first wireless access point; receive a first packet from the first wireless access point that includes scheduling information for a transmission opportunity obtained by a second wireless access point associated with a second BSS, the scheduling information indicating a plurality of portions of the transmission opportunity, the scheduling information including a plurality of access point identifiers associated with a plurality of wireless access points, the scheduling information further indicating which one or more portions of the transmission opportunity are allocated to each respective wireless access point of the plurality of wireless access points for communicating with its respective BSS; determine that the scheduling information includes a first access point identifier associated with the first wireless access point; receive a trigger frame from the first wireless access point in a portion of the transmission opportunity allocated to the first wireless access point; and transmit data to the first wireless access point in the portion of the transmission opportunity allocated to the first wireless access point in response to receiving the trigger frame based on the determination that the scheduling information includes the first access point identifier." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 11.
The primary reason for the allowance of the Claim 21 is the inclusion of the limitation, "A method for wireless communication by a first wireless access point associated with a first basic service set (BSS), the method comprising: receiving a first packet from a second wireless access point associated with a second BSS, the first packet including scheduling information for a transmission opportunity obtained by the second wireless access point, the scheduling information indicating a plurality of portions of the transmission opportunity, the scheduling information including a plurality of access point identifiers associated with a plurality of wireless access points, the scheduling information further indicating which one or more portions of the transmission opportunity are allocated to each respective wireless access point of the plurality of wireless access points for communicating with its respective BSS; determining that the scheduling information includes a first access point identifier associated with the first wireless access point, the first access point identifier being associated with a portion of the transmission opportunity allocated to the first wireless access point from the plurality of portions; iin response to receiving the first packet, and based on the determination that the scheduling information includes the first access point identifier, transmitting a second packet to one or more wireless stations in the first BSS that includes at least a portion of the scheduling information including the plurality of access point identifiers and the indication of the portion of the transmission opportunity allocated to the first wireless access point; and transmitting data to, or triggering the transmission of data from, the one or more wireless stations in the first BSS in the portion of the transmission opportunity allocated to the first wireless access point based on the scheduling information".
The primary reason for the allowance of the Claim 31 is the inclusion of the limitation, " operate as a first wireless access point associated with a first basic service set (BSS); receive a first packet from a second wireless access point associated with a second BSS, the first packet including scheduling information for a transmission opportunity obtained by the second wireless access point, the scheduling information indicating a plurality of portions of the transmission opportunity, the scheduling information including a plurality of access point identifiers associated with a plurality of wireless access points, the scheduling information further indicating which one or more portions of the transmission opportunity are allocated to each respective wireless access point of the plurality of wireless access points for communicating with its respective BSS; determine that the scheduling information includes a first access point identifier associated with the first wireless access point, the first access point identifier being associated with a portion of the transmission opportunity allocated to the first wireless access point from the plurality of portions; in response to receiving the first packet, and based on the determination that the scheduling information includes the first access point identifier, transmit a second packet to one or more wireless stations in the first BSS that includes at least a portion of the scheduling information including the plurality of access point identifiers and the indication of the portion of the transmission opportunity allocated to the first wireless access point; and transmit data to, or trigger the transmission of data from, the one or more wireless stations in the first BSS in the portion of the transmission opportunity allocated to the first wireless access point based on the scheduling information" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 31.
Cherian et al. (US 2020/0076552) discloses “The second AP 105-b and the third AP 105-c may transmit one or more multi-AP scheduling 315 communications that may be received by one or more associated STAs, and that are also received by the first AP 105-a. The first AP 105-a, based on transmissions of the second AP 105-b and the third AP 105-c, may determine wireless resources (e.g., frequency resources, time resources, or combinations thereof) that will be used for multi-AP communications in a second portion of the TxOP 31” (¶ [0150]) and “the preambles 515 transmitted by each AP 105 include and AP identifier” (¶ [0156]).
Kwon et al. (US 2021/0143884) discloses “a method for sharing a TXOP of a master AP with a first STA comprises transmission of a first trigger frame from the master AP to the first STA, wherein the first trigger frame schedules a first service period (SP) that the master AP's TXOP is shared with the first STA during the first SP. The master AP identifies that the first STA transmits a first frame in response to the reception of the first trigger frame” (¶ [0133]). 
Barton et al. (US 11,159,960) discloses “The master AP ID 408 can be any type of identifier that identifies AP 104a, as the master AP, for the joint OFDMA scheduling” (col. 9, lines 15-17) and “The OFDMA schedule 444 can indicate what the current schedule is for that slave AP 104b. Thus, the master AP 104a can determine to what Transmit Opportunity (TXOP), reception requirements, etc. that the AP 104b is currently assigned and may maintain that scheduling if capable” (col. 9, line 66-col. 10, line 3). 
Wang et al. (US 2021/0120427) discloses “der a proposed scheme in accordance with the present disclosure, with respect to SR TXOP indication and request, a TXOP owner may transmit an indication to inform selected neighboring APs of an obtained SR TXOP ... with respect to SR data transmission, participating APs may transmit (with TX power control) on their respective allocated subchannels for the allocated TXOP duration begging at the TX start time” (¶ [0057]).



Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-10, 12-20, 22-30, and 32-40 depending on claims 1, 11, 21, and 31 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466